     Case 2:17-cv-04438-DSF-PLA Document 64 Filed 10/03/18 Page 1 of 2 Page ID #:483




 1    DEBORAH CONNOR, Chief
      Money Laundering and Asset Recovery Section (MLARS)
 2    MARY BUTLER, Chief, International Unit
      WOO S. LEE, Deputy Chief, International Unit
 3    JOSHUA SOHN, Trial Attorney
      JONATHAN BAUM, Trial Attorney
 4    BARBARA LEVY, Trial Attorney
      Criminal Division
 5    United States Department of Justice
       1400 New York Avenue, N.W., 10th Floor
 6     Washington, D.C. 20530
       Telephone: (202) 514-1263
 7     Email: Woo.Lee@usdoj.gov
      NICOLA T. HANNA
 8    United States Attorney
      LAWRENCE S. MIDDLETON
 9    Assistant United States Attorney
      Chief, Criminal Division
10    STEVEN R. WELK
      Assistant United States Attorney
11    Chief, Asset Forfeiture Section
      JOHN J. KUCERA (CBN: 274184)
12    MICHAEL R. SEW HOY (CBN: 243391)
      Assistant United States Attorneys
13    Asset Forfeiture Section
       312 North Spring Street, 14th Floor
14     Los Angeles, California 90012
       Telephone: (213) 894-3391/(213) 894-3314
15     Facsimile: (213) 894-0142
       Email: John.Kucera@usdoj.gov
16          Michael.R.Sew.Hoy@usdoj.gov
17    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
18
19                             UNITED STATES DISTRICT COURT
20                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
21     UNITED STATES OF AMERICA,               No. CV 17-04438-DSF (PLAx)
22                Plaintiff,                   NOTICE OF ORDER FILED IN
23                       v.                    RELATED CASE
24     CERTAIN RIGHTS TO AND
25     INTERESTS IN THE VICEROY
       HOTEL GROUP,
26
27                Defendant.
28
     Case 2:17-cv-04438-DSF-PLA Document 64 Filed 10/03/18 Page 2 of 2 Page ID #:484




 1          On September 24, 2018, this Court issued the attached Order in the related case
 2    United States of America v. Certain Rights To and Interests in Shares of Series D
 3    Preferred Stock in Palantir Technologies, CV 17-4446-DSF (PLAx).
 4          Pursuant to the Order, the government is providing notice of the Order to all
 5    claimants in the related 1MDB civil forfeiture cases pending in this Court.
 6     Dated: October 3, 2018                  Respectfully submitted,
 7
                                               DEBORAH CONNOR
 8                                             Chief, MLARS
 9                                             NICOLA T. HANNA
                                               United States Attorney
10
11                                              /s/John J. Kucera
12                                             JOHN J. KUCERA
                                               MICHAEL R. SEW HOY
13
                                               Assistant United States Attorneys
14
15                                             WOO S. LEE
                                               Deputy Chief, MLARS
16                                             JOSHUA SOHN
17                                             JONATHAN BAUM
                                               BARBARA LEVY
18                                             Trial Attorneys, MLARS
19
20                                             Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA
21
22
23
24
25
26
27
28



                                                  2
